Citation Nr: 1513206	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO. 12-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, initially claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for alcohol dependence.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1991 and from December 1992 to July 1996.

These matters come to the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for posttraumatic stress disorder (PTSD) also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for an acquired psychiatric disability, to include all diagnosed disorders will be considered, as stated on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran initially asserted a claim for service connection for PTSD.  As discussed above, the claim has been recharacterized to include all diagnosed psychiatric disorders.  To this extent, the Board notes a May 2011 VA treatment report reflects a diagnosis of alcohol abuse and depression.

In connection with his claim the Veteran underwent a VA examination in January 2012.  The examiner noted that the Veteran met the criteria for PTSD but did not diagnose PTSD at that time and therefore did not provide a nexus opinion.  Further, the examiner did not provide an opinion with regard to the etiology of the Veteran's diagnosed depression.  Given the Veteran's confirmed in-service stressor and current diagnosis, the Board finds that remand is necessary to obtain an opinion with regard to the etiology of the Veteran's acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from June 2014 to the present.  All attempts to obtain these records must be documented.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  All diagnoses should be made and any relevant symptoms identified.  After examination and review of all of the evidence the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, to include depression diagnosed in May 2012, was caused by or is otherwise related to military service.

If PTSD is diagnosed, the examiner is asked to identify the specific stressor(s) that caused the PTSD.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed alcohol abuse was caused or aggravated by his psychiatric disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.
All opinions provided must be supported by a complete rationale.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
4. Thereafter, re-adjudicate the Veteran's claims for service connection with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




